407 F.2d 448
Robert R. GEHLERv.Paul E. M. IASIGI, Appellant.
No. 17384.
United States Court of Appeals Third Circuit.
Argued at Christiansted January 30, 1969.
Decided February 6, 1969.

Paul E. M. Iasigi, pro se.
Britain H. Bryant, Christiansted, V. I., for appellee.
Before FREEDMAN, VAN DUSEN and ALDISERT, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
Defendant has argued pro se his appeal from a judgment in the amount of $1,143.24 and an attorney's fee of $225.00 for services rendered to him by the plaintiff as a bookkeeper and tax analyst.


2
The District Court affirmed the judgment of the Municipal Court in a comprehensive opinion which makes it clear that the case involved questions of fact which the Municipal Court resolved in favor of the plaintiff, a conclusion which it could not say was clearly erroneous. 6 V.I. 352.


3
We agree and therefore will affirm the judgment of the District Court.